Exhibit 10.2

March 3, 2020

THL Credit, Inc.

100 Federal St., 31st Floor

Boston, MA 02110

 

Re:

Commitment to Invest in THL Credit, Inc. (the “Company”)

This commitment letter agreement (this “Commitment Letter”), dated as of
March 3, 2020 is entered into by and among the Company, a Delaware corporation,
and First Eagle Investment Management, LLC, a Delaware limited liability company
(“FEIM”), THLP Debt Partners, L.P., a Delaware limited partnership, (“THLDP”)
and certain other investors listed on the signature pages hereto (together with
FEIM and THLDP, the “Investors”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the parties, intending to be legally bound, hereby
irrevocably and unconditionally represents, warrants, covenants and agrees as
follows:

1.    Investment in the BDC.

(a)    Each Investor hereby commits to take all actions required to subscribe
for and acquire its Allocable Share (as defined below) of an aggregate of
approximately $30,000,000.00 of the Company’s common stock (“BDC Shares”) (such
aggregate amount, the “BDC Investment Amount”), as may be adjusted to avoid the
issuance of fractional shares, in a publicly registered, primary issuance of BDC
Shares to the Investors on or before April 21, 2020, but in any event prior to
the record date for the next scheduled special meeting of the stockholders of
the Company following the date hereof (the “Investment Deadline”). The BDC
Shares acquired by the Investors shall be purchased at the net asset value per
share as determined by the Company’s board of directors, in accordance with the
Company’s applicable policies and procedures, as of a time within forty-eight
hours prior to the sale (excluding Sundays and holidays). Each Investor
severally but not jointly hereby commits to subscribe for and acquire shares on
or before the Investment Deadline in the amount set forth beside their name on
Schedule A (such amount, the “Allocable Share”).

(b)    The Company hereby commits to take all reasonable actions required to
issue BDC Shares equal to the BDC Investment Amount on or before the Investment
Deadline. Additionally, the Company has accepted the proposal of its investment
adviser to irrevocably waive the entirety of its base management fee and
incentive fee for the period from July 1, 2020 through December 31, 2020 if the
Company’s stockholders approve a new investment management agreement prior to
the expiration of the current interim investment management agreement, and the
Company hereby agrees to provide each Investor with a copy of the fee waiver
letter from the Company’s investment adviser documenting this proposal.

2.    Due Authorization. Each party represents that it has all right and
authority to execute and deliver this Commitment Letter, and upon execution and
delivery, this Commitment Letter shall constitute a valid and binding agreement
on each of the undersigned parties, enforceable against each party in accordance
with its terms.

3.    Severability of Provisions. If any term or other provision of this
Commitment Letter is invalid, illegal or incapable of being enforced as a result
of any rule of law or public policy, all other terms



--------------------------------------------------------------------------------

and other provisions of this Commitment Letter shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Commitment Letter is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Commitment Letter so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated by this Commitment Letter are
fulfilled to the greatest extent possible.

4.    Assignability; Binding Effect. No party hereto may assign either this
Commitment Letter or any of his or its rights, interest, or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties hereto. This Commitment Letter shall be binding upon and enforceable by,
and shall inure to the benefit of, the parties hereto and their respective
successors, heirs, executors, administrators and permitted assigns.

5.    Amendments. This Commitment Letter may not be amended or modified, nor may
compliance with any covenant set forth herein be waived, except by a writing
duly and validly executed by the Company and each of the Investors.

6.    Governing Law. This Commitment Letter (and any claim or controversy
arising out of or relating to this Commitment Letter) shall be governed by and
construed in accordance with the domestic laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

7.    Consent to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Delaware Courts in any Proceeding arising out of or relating
to this Commitment Letter or enforcement of any judgment relating thereto, and
each party hereto hereby irrevocably and unconditionally (a) agrees not to
commence any such Proceeding except in the Delaware Courts; (b) agrees that any
claim in respect of any such Proceeding may be heard and determined in any such
Delaware Court; (c) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such Proceeding in any such Delaware Court; and (d) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such Proceeding in any such Delaware Court. Each party hereto
agrees that a final judgment in any such Proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

8.    Waiver of Jury Trial. EACH PARTY TO THIS COMMITMENT LETTER ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS COMMITMENT LETTER IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS COMMITMENT LETTER. EACH PARTY TO THIS COMMITMENT LETTER CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS; (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS; (C) IT MAKES SUCH WAIVERS
VOLUNTARILY; AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS COMMITMENT LETTER
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.

9.    Termination. This Commitment Letter may not be terminated except by a
writing duly and validly executed by the Company, FEIM and THLDP; provided, that
each Investor’s obligation to fund its



--------------------------------------------------------------------------------

Allocable Share of the BDC Investment Amount pursuant to Section 1(a) shall
terminate automatically on the date on which such amount has been fully funded
by, or at the direction of, such Investor after the date of this Commitment
Letter pursuant to the terms hereof.

10.    Entire Agreement. This Commitment Letter, is complete, reflects the
entire agreement of the parties with respect to its subject matter, and
supersedes all previous written or oral negotiations, commitments and writings.

11.    Execution in Counterparts. For the convenience of the parties and to
facilitate execution, this Commitment Letter may be (a) executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document, and (b) executed by electronic PDF file or
by electronic signature.

12.    No Third Party Beneficiaries. This Commitment Letter shall not confer any
rights or remedies upon any Person other than the parties hereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Commitment Letter has been signed by or on behalf of
each of the parties hereto as of the date first written above.

 

THL CREDIT, INC. By:   /s/ Christopher J. Flynn  

Name: Christopher J. Flynn

Title: Chief Executive Officer

 

FIRST EAGLE INVESTMENT MANAGEMENT, LLC By:   /s/ David P. O’Connor  

Name: David P. O’Connor

Title: General Counsel

 

THLP DEBT PARTNERS, L.P.

 

By: THLP Debt Advisors, LLC

Its: General Partner

By:   /s/ Thomas M. Hagerty  

Name: Thomas M. Hagerty

Title: Authorized Person

 

/s/ Christopher J. Flynn

Name: Christopher J Flynn 2010 Family Trust

By: Christopher J. Flynn

 

/s/ Sabrina Rusnak-Carlson Name: Sabrina Rusnak-Carlson

 

/s/ Jeff Kovanda Name: Jeff Kovanda

 

/s/ James Fellows Name: James Fellows

 

/s/ Brian Murphy Name: Brian Murphy

 

/s/ Robert Hickey Name: Robert Hickey

 

/s/ Terrence Olson Name: Terrence Olson



--------------------------------------------------------------------------------

/s/ Michael Herzig Name: Michael Herzig

 

/s/ Brian Good Name: Brian Good

 

/s/ Steven Krull Name: Steven Krull

 

/s/ Christian Champ Name: Christian Champ

 

/s/ Sam Tillinghast Name: Sam Tillinghast

 

/s/ Howard Wu Name: Howard Wu

 

/s/ Monty Cook Name: Monty Cook



--------------------------------------------------------------------------------

Schedule A

 

    Investor    Allocable Share    

FIRST EAGLE INVESTMENT MANAGEMENT, LLC

 

  

$20,000,000

 

   

THLP DEBT PARTNERS, L.P.

 

CHRISTOPHER J FLYNN 2019 FAMILY TRUST

 

SABRINA RUSNAK-CARLSON

 

JEFF KOVANDA

 

JAMES FELLOWS

 

BRIAN MURPHY

 

ROBERT HICKEY

 

TERRENCE OLSON

 

MICHAEL HERZIG

 

BRIAN GOOD

 

STEVEN KRULL

 

CHRISTIAN CHAMP

 

SAM TILLINGHAST

 

HOWARD WU

 

MONTY COOK

 

   With respect to each Investor other than FEIM, $10,000,000 multiplied by such
Investor’s “Indemnity Pro Rata Share,” as such term is defined in that certain
Agreement and Plan of Merger, dated as of December 8, 2019, by and among First
Eagle Investment Management, LLC, First Eagle Alternative Credit, LLC, THL
Credit Advisors LLC, THLP Debt Partners, L.P., and the Sellers named therein, as
amended on January 31, 2020